                Case: 1:20-cv-00855 Doc #: 1 Filed: 04/21/20 1 of 14. PageID #: 1



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 MARK E. DOTTORE, RECEIVER                            ) Judge Christopher A. Boyko
 2234 Canal Road                                      )
 Cleveland, Ohio 44113                                )
                                                      )
                                 Plaintiff,           ) Related to Case No: 1:19-cv-764
                                                      )
 v.                                                   )
                                                      )
 CIVISTA BANK                                         )
 Attention: Executive Officer                         )
 100 East Water Street                                )
 Sandusky, OH 44870                                   )
                                                      )
 and                                                  )
                                                      )
 THE CORTLAND SAVINGS AND                             )
 BANKING COMPANY                                      )
 Attention: Executive Officer                         )
 194 West Main Street                                 )
 Cortland, OH 44410                                   )
                                                      )
 and                                                  )
                                                      )
 FOX CAPITAL GROUP, INC.                              )
 c/o Korn & Kalise                                    )
 5150 Tamiami Trail                                   )
 Suite 320                                            )
 Naples, FL 34103                                     )
                                                      )
 Also Serve:                                          )
                                                      )
 FOX CAPITAL GROUP, INC.                              )
 Attention: Chief Executive                           )
 1001 N. Federal Hwy., Suite 310                      )
 Hallandale, FL 33009                                 )
                                                      )
 and                                                  )
                                                      )
                                                      )
                                                      )



{00025200-1 }
                Case: 1:20-cv-00855 Doc #: 1 Filed: 04/21/20 2 of 14. PageID #: 2



 SATURN FUNDING LLC                                   )
 Attention Chief Executive                            )
 16 N. Centre Street, Suite 2                         )
 Merchantville, NJ 08109-2552                         )
                                                      )
 and                                                  )
                                                      )
 LIBERTAS FUNDING, LLC                                )
 Attention: Chief Executive                           )
 382 Greenwich Ave.                                   )
 Greenwich, CT 06830                                  )
                                                      )
 Also serve:                                          )
                                                      )
 LIBERTAS VENTURES, LLC                               )
 Agent                                                )
 382 Greenwich Ave.                                   )
 Greenwich, CT 06830                                  )
                                                      )
 and                                                  )
                                                      )
 PLATINUM RAPID FUNDING GROUP                         )
 LTD.                                                 )
 c/o Thomas Telesca, Esq.                             )
 1425 RXR Plaza East Tower                            )
 15th Floor                                           )
 Uniondale, NY 11556-1425                             )
                                                      )
 Also Serve                                           )
                                                      )
 PLATINUM RAPID FUNDING GROUP                         )
 LTD.                                                 )
 c/o Chief Executive                                  )
 9 Louis Dr.                                          )
 Milville, NY 11747                                   )
                                                      )
 Also Serve                                           )
                                                      )
 PLATINUM RAPID FUNDING GROUP                         )
 LTD.                                                 )
 Principal Executive Office                           )
 348 RXR Plaza                                        )
 Uniondale, NY 11556                                  )
                                                      )



{00025200-1 }                                  2
                Case: 1:20-cv-00855 Doc #: 1 Filed: 04/21/20 3 of 14. PageID #: 3



 and                                                  )
                                                      )
 WELLS FARGO VENDOR                                   )
 FINANCIAL SERVICES, LLC                              )
 300 E. John Carpenter Freeway                        )
 Irving, TX 75062                                     )
                                                      )
 Also serve:                                          )
                                                      )
 WELLS FARGO VENDOR                                   )
 FINANCIAL SERVICES, LLC                              )
 c/o Statutory Agent                                  )
 Corporation Service Company                          )
 50 W. Broad St., Suite 1330                          )
 Columbus, Ohio 43215                                 )
                                                      )
 and                                                  )
                                                      )
 ALAN J. TREINISH, Trustee for Patrick                )
 J. Butler and Kelli Butler                           )
 50 Public Square, Suite 924                          )
 Cleveland, OH 44113                                  )
                                                      )
 and                                                  )
                                                      )
 THE MARINA AT THE WESTLAKE                           )
 CONDOMINIUM UNIT OWNERS’                             )
 ASSOCIATION, INC.                                    )
 c/o K&C Service Corporation, Statutory               )
 Agent                                                )
 50 Public Square, Suite 2000                         )
 Cleveland, OH 44113                                  )
                                                      )
 and                                                  )
                                                      )
 JOSEPH PLONSKI dba PLONSKI                           )
 REALTY                                               )
 7604 McCreary Rd.                                    )
 Seven Hills, OH 44131                                )
                                                      )
 and                                                  )
                                                      )
                                                      )
                                                      )



{00025200-1 }                                  3
                Case: 1:20-cv-00855 Doc #: 1 Filed: 04/21/20 4 of 14. PageID #: 4



 CAPITAL ONE BANK (USA), N.A.                         )
 Attention: Executive Officer                         )
 4851 Cox Rd.                                         )
 Glen Allen, VA 23060                                 )
                                                      )
 and                                                  )
                                                      )
 MICHAEL CHAMBERS, CUYAHOGA                           )
 COUNTY FISCAL OFFICER                                )
 Cuyahoga County Administration                       )
 Headquarters                                         )
 2079 East Ninth Street                               )
 Cleveland, OH 44115                                  )
                                                      )
 and                                                  )
                                                      )
 CIT BANK, N.A.                                       )
 Attention: Chief Executive                           )
 155 Commerce Way                                     )
 Portsmouth, NH 03801                                 )
                                                      )
 Also serve:                                          )
                                                      )
 CIT BANK, N.A.                                       )
 c/o Neil C. Sander, Esq.                             )
 Sander Law, LLC                                      )
 100 S. Fourth St., Suite 100                         )
 Columbus, OH 43215                                   )
                                                      )
 and                                                  )
                                                      )
 HYDRACRETE PUMPING                                   )
 c/o Robert A. Drake                                  )
 18950 Rockcliff Dr.                                  )
 Rocky River, OH 44116                                )
                                                      )
 and                                                  )
                                                      )
 CUYAHOGA LANDMARK, INC.                              )
 c/o Gary L. Smith                                    )
 12782 Prospect Rd.                                   )
 Strongsville, OH 44136                               )
                                                      )
 and                                                  )



{00025200-1 }                                  4
                 Case: 1:20-cv-00855 Doc #: 1 Filed: 04/21/20 5 of 14. PageID #: 5



                                                       )
 CATERPILLAR FINANCIAL SERVICES                        )
 CORP.                                                 )
 c/o CT Corporation System                             )
 4400 Easton Commons Way                               )
 Suite 125                                             )
 Columbus, OH 43219                                    )
                                                       )
                                  Defendants.          )

                RECEIVER’S COMPLAINT TO (I) DETERMINE THE
                VALIDITY, PRIORITY AND EXTENT OF LIENS AND
               OWNERSHIP INTERESTS IN RECEIVERSHIP ESTATE
            PROPERTY, (II) MARSHAL LIENS AND/OR ASSETS; AND FOR
                            DECLARATORY RELIEF

            Now comes Mark E. Dottore, the Court-appointed receiver (the “Receiver”)

for 21st Century Concrete Construction Inc. (“21st Century” or the “Receivership

Entity”), by and though counsel, and files this Complaint (“Complaint”) seeking

(i) to determine the validity, priority and extent of liens and ownership interests in

Receivership Estate property; (ii) to marshal the liens and/or assets in the

Receivership Entity; and (iii) for a declaratory judgment pursuant to 28 U.S.C.

§2201 et. seq. and Rule 57 of the Federal Rules of Civil Procedure (the “Federal

Rules”).

                                  Parties and the Two Estates

            1.      The Plaintiff. On May 17, 2019, the United States District Court for

the Northern District of Ohio (the “District Court”) entered its Order Appointing

Receiver [Docket no. 10] (the “Receiver Order”)1 in Case No. 1:19-cv-764-CAB,


    A complete copy of the Receiver Order is attached hereto as Exhibit A. The
      1

Receiver posted the required bond and docketed his oath on May 17, 2019
[Receivership Action, Docket Item no. 11].


{00025200-1 }                                   5
                 Case: 1:20-cv-00855 Doc #: 1 Filed: 04/21/20 6 of 14. PageID #: 6



Trustees of the Building Laborers Local 310 Pension Fund, et al. v. 21st Century

Concrete Construction Inc. (the “Receivership Action”) and thereby appointed

Mark E. Dottore as the receiver (the “Receiver”) for the receivership estate (the

“Receivership Estate”) of 21st Century Concrete Construction Inc. (“21st

Century” or the “Receivership Entity”).

            2.      The Receivership Estate. Pursuant to the Receiver Order, the

Receivership Estate consists of (a) the Receivership Entity and (b) all of its

“Property” (as defined in Par. no. 1 of the Receiver Order and further detailed in

Par. no. 2 of the Receiver Order).

            3.      The Butlers’ Bankruptcy Case. On December 10, 2019 (the “Petition

Date”), Patrick J. Butler (“Butler”) and Kelli Butler filed their voluntary joint

petition (the “Joint Petition”) for relief under chapter 7 of the Bankruptcy Code,

thereby commencing Northern District of Ohio Bankruptcy Case No. 19–17489, In

re Patrick J. Butler and Kelli Butler (the “Butlers’ Bankruptcy Case”).

            4.      The commencement of the Butlers’ Bankruptcy Case created an estate

(the “Bankruptcy Estate”) consisting of all of the property detailed in section

541(a) of the Bankruptcy Code and not excluded from the estate by section 541(b) or

(d) of the Bankruptcy Code.

            5.      Defendant Alan J. Treinish, Trustee. Alan J. Treinish is the trustee

(the “Trustee”) for the Estate of Patrick J. Butler and Kelli Butler (the

“Bankruptcy Estate”).




{00025200-1 }                                   6
                 Case: 1:20-cv-00855 Doc #: 1 Filed: 04/21/20 7 of 14. PageID #: 7



            6.      All other named defendants (the “Defendants”) have, claim or may

claim, a secured interest in assets in the Receivership Estate.

                                    Jurisdiction and Venue

            7.      The Receivership Action. The District Court has original jurisdiction

over the Receivership Action pursuant to Section 502 of the Employee Retirement

Income Security Act of 1974, as amended, 29 U.S.C. § 1132; Section 301 of the

Labor Management Relations Act of 1947, as amended, 29 U.S.C. § 185; and

because this is ancillary to the Receivership Action by virtue of 28 U.S.C. § 1367

Supplemental Jurisdiction.

            8.      Declaratory Judgment. This action seeks, inter alia, a declaratory

judgment pursuant to Bankruptcy Rule 7001(9) and 28 U.S.C. § 2201 and 2202.

            9.      Venue. Venue in this district is appropriate because, under the

Receiver Order, the court has acquired jurisdiction over the assets of the

Receivership Entity.

                        Authority of the Receiver to Bring This Action

          10.       Pursuant to par. no. 1 of the Receiver Order, the Receiver “is

authorized to take possession and control of all of the real and personal property

arising out of or pertaining to the Receivership Entity” (emphasis added).

          11.       Pursuant to par. no. 2 of the Receiver Order, the Receiver is ordered to

“take immediate possession, control, management, operation and charge of the

Receivership Entity and its Property.”




{00025200-1 }                                    7
                Case: 1:20-cv-00855 Doc #: 1 Filed: 04/21/20 8 of 14. PageID #: 8



          12.      Pursuant to par. no. 2.b. of the Receiver Order, the Receiver is ordered

to “take immediate possession, control, management and charge of the Property,

including . . . all choses in action and causes of action, including avoidance actions

for transfers of any of the assets of the Receivership Entity for less than equivalent

value against transferees of those assets, and any other asset or interest owned by

the Receivership Entity or in which the Receivership Entity asserts an interest

which has any value which pertains to the Property[.]” (emphasis added)

          13.      Par. no. 2.b. of the Receiver Order further provides that “the Property

[is] hereby placed in custodia legis and [is] subject to the exclusive jurisdiction of

[the District] Court.”

          14.      Pursuant to par. no. 2.i. of the Receiver Order, “The Receiver is

authorized to institute, prosecute, or intervene in any lawsuit or summary

proceeding against any other person(s) or entity(ies) to preserve and/or maximize

the value of the Property or to obtain possession of any of the Property unlawfully

in the possession of third parties.”

        Prepetition Actions Taken by the Receiver to Recover Assets Titled
         in the Name of Butler or in the Name of Entities Related to Butler

          15.      Butler is the sole equity owner of the Receivership Entity. See Butlers’

Bankruptcy Case Docket Item no. 1 (the “Butlers’ Schedules”) at p. 16; Schedule

A/B, item 19.

          16.      Enterprise Trucking & Machinery Company (“Enterprise Trucking”)

is an Ohio corporation formed by Butler in February 2007, wholly owned by Butler




{00025200-1 }                                   8
                Case: 1:20-cv-00855 Doc #: 1 Filed: 04/21/20 9 of 14. PageID #: 9



(see Butlers’ Schedules at p. 16; Schedule A/B, item 19), and operated at all times

under the sole control of Butler.

          17.      Enterprise Realty Group, LLC (“Enterprise Realty”) was an Ohio

limited liability company which was formed by Butler in February 2007, wholly

owned by Butler (see Butlers’ Schedules at p. 16; Schedule A/B, item 19), dissolved

in August 2007, and operated at all times under the sole control of Butler.

          18.      Pursuant to an investigation, the Receiver determined that property

titled in the name of Enterprise Trucking was paid for with money from the

Receivership Entity. On July 3, 2019, the Receiver filed a motion in the

Receivership Action [Receivership Action, Docket Item no. 28] seeking the turnover

of the personal property and the real property assets of Enterprise Trucking and of

Enterprise Realty into the Receivership Estate which motion was granted by a

docket order entered in the Receivership Action on July 30, 2019.

          19.      Also pursuant to his investigation, the Receiver determined that

Receivership Entity funds were used to pay for assets titled in the names Butler

and or Kelli Butler (collectively the “Disputed Property”). Accordingly, the

Receiver took steps to incorporate the Disputed Property into the Receivership

Estate.2



        To be clear: the discussion of the Disputed Property is for the purpose of
            2

information and narrative and the Receiver does not intend that this discussion of
the Disputed Property constitutes an act (i) to obtain possession of property of the
estate or (ii) to exercise control over property of the estate or (iii) to interfere with
any assets that are subject to the stay pursuant to 11 U.S.C. § 362 in the
Bankruptcy Case.


{00025200-1 }                                  9
                Case: 1:20-cv-00855 Doc #: 1 Filed: 04/21/20 10 of 14. PageID #: 10



          20.        On October 7, 2019, the Receiver filed a motion in the Receivership

Action seeking the turnover of three specific parcels of real property—(1) 4304

Franklin Boulevard, Cleveland, Cuyahoga County, Ohio 44113, PPN 003-25-073

(the “Franklin Boulevard Real Property”); (2) 28505 Osborn Road, Bay Village,

Cuyahoga County, Ohio 44140, PPN 202-29-014 (the “Osborn Road Real

Property”); and (3) Unit A-24 of The Marinas at Westlake Condominiums, Lake

Road, Rocky River, Ohio 44116, PPN 301-21-910C (the “Dock”)—which motion was

automatically stayed as a result of the commencement of the Butlers’ Bankruptcy

Case.

          21.        An inventory of the property (sold and unsold) purchased with funds

from the Receivership Entity is as follows:

                        Property Titled in Receivership Entity’s Name

          22.        The Receivership is (or was) the holder of the legal title to the following

property:

                    The Receivership Entity’s Corporate Headquarters building located at
                     13925 Enterprise Ave, Cleveland, OH 44135;

                    Equipment on site at the Receivership Entity’s headquarters as is listed
                     on the attached Exhibit A;

                    Vehicles listed on the attached Exhibit B;

                    The Receivership Entity’s Accounts Receivable.

                     Property Titled in the Name of Enterprise Trucking

          23.        Enterprise Trucking is (or was) the holder of the legal title to the

following property:

                    Real estate known as 4130-4150 Bradley Road, Cleveland, Ohio 44109;


{00025200-1 }                                     10
                Case: 1:20-cv-00855 Doc #: 1 Filed: 04/21/20 11 of 14. PageID #: 11



                           Disputed Property Titled in Butler’s Name

          24.        Butler is (or was) the holder of the legal title to the following property:

                    the Franklin Boulevard Real Property (see Butlers’ Schedules at p. 11;
                     Schedule A/B, item 1.2);

                    a 1995 Land Rover Defender 90 (see Butlers’ Schedules at p. 12;
                     Schedule A/B, item 3.1) (the “Land Rover”);

                    a 1967 Toyota FJ45 pickup truck (see Butlers’ Schedules at p. 12;
                     Schedule A/B, item 3.2) (the “Toyota Pickup”);

                    a 1975 Toyota FJ55 station wagon (see Butlers’ Schedules at p. 12;
                     Schedule A/B, item 3.3) (the “Toyota Station Wagon”); and

                    a 2008 Sea Ray Bravo III 240 Sundeck (see Butlers’ Schedules at p. 12;
                     Schedule A/B, item 4.1) (the “Sea Ray”).

          25.        Butler and Kelli Butler are (or were) the holders of the legal title to the

following Disputed Property:

                    the Osborn Road Real Property (see Butlers’ Schedules at p. 10;
                     Schedule A/B, item 1.1);

                    the Dock (see Butlers’ Schedules at p. 11; Schedule A/B, item 1.3); and

                    a 2011 Ace boat trailer (see Butlers’ Schedules at p. 13; Schedule A/B,
                     item 4.2) (the “Boat Trailer”).

          26.        Kelli Butler is (or was) the holder of the legal title to the following

Disputed Property:

                    a 2016 GMC Yukon Denali (see Butlers’ Schedules at p. 12; Schedule
                     A/B, item 3.4) (the “Yukon Denali”).

          27.        Each of the Defendants may have secured claims in any or all of the

assets listed above.

          28.        It is necessary for the Receiver to review the Defendants’ claims, liens

and interests in the assets and marshal the claims, liens and interests in order to



{00025200-1 }                                      11
                Case: 1:20-cv-00855 Doc #: 1 Filed: 04/21/20 12 of 14. PageID #: 12



determine the validity, priority and extent of liens on property and cash in the

Receivership Estate.

                                          COUNT ONE
                                       (Declaratory Relief)

          29.        The Receiver incorporates, as if fully rewritten herein, each and every

allegation set forth in paragraph 1 through 27 of the Complaint.

          30.        The Receiver seeks a declaratory judgment establishing the validity,

priority and extent of any interest that any of the Defendants has in an asset or

assets of the Receivership Estate.

          31.        The Receiver requests that the Court issue declaratory judgment with

regard to the validity, priority and extent of each Defendant’s claim in each asset of

the Receivership Estate.

                                       COUNT TWO
                    (Equitable Marshaling of Liens, Claims and Interests)

          32.        .The Receiver incorporates by reference, as if fully rewritten herein,

each and every allegations set forth in paragraphs 1 through 30 of this Complaint.

          33.        Some of the Defendants have secured claims, liens and interests in the

Receivership Entity’s property and proceeds from the sale of the Receivership

Entity’s property.

          34.        Some of the Defendants have secured claims, liens and interests in the

Disputed Assets.

          35.        Equitable marshaling of assets rests upon the principle that a creditor,

having two funds to satisfy his debt, may not by his application of them to his




{00025200-1 }                                    12
                Case: 1:20-cv-00855 Doc #: 1 Filed: 04/21/20 13 of 14. PageID #: 13



demand, defeat another creditor, who may resort to only one of the funds. Meyer v.

United States, 375 U.S. 233, 236, 84 S.Ct. 318, 321 (1963).

          36.        The Receiver seeks to equitably marshal the Defendants’ liens, claims

and interests in order to determine the fairest and the most just treatment of all

lienors (including junior lienors) in the Receivership Estate’s assets.

          37.        By marshaling liens, the Receiver seeks to properly and rationally

determine the validity priority and extent of all of the Defendants’ secured claims,

liens and interests.

          38.        The Receiver seeks declaratory judgment with regard to the equitable

marshaling of each Defendant’s claim in each asset of the Receivership Estate.

                 WHEREFORE, the Receiver requests the following relief:

            a. On Counts One and Two of this Complaint, that each Defendant named in

                 the caption of this Complaint, timely and by written answer assert their

                 secured claims, liens and interests in the property of the Receivership

                 Entity; and

            b. One Counts One and Two, and for the solely the purpose of marshaling

                 the secured liens, claims and interests of Enterprise Trucking or the

                 Disputed Property or the proceeds thereof with respect to the property of

                 the Receivership Entity, that each Defendant named in the caption of this

                 Complaint, timely and by written answer assert their secured claims,

                 liens and interests in the Enterprise Trucking and Disputed Property; and




{00025200-1 }                                   13
                Case: 1:20-cv-00855 Doc #: 1 Filed: 04/21/20 14 of 14. PageID #: 14



            c. On Counts One and Two of this Complaint, a declaratory judgment

                 determining that validity, priority and extent of all liens against the

                 Receivership Entity’s property; and

            d. On Counts One and Two of the Complaint, a declaratory judgment

                 regarding the equitable marshaling of lien interest among all Defendants

                 with secured claims, liens and/or interests in more than one fund;

            e. For such other and further relief as the Court deems just and equitable.

Dated: April 21, 2020                             Respectfully submitted,

                                                   /s/ Mary K. Whitmer
                                                  Mary K. Whitmer (0018213)
                                                  James W. Ehrman (0011006)
                                                  Robert M. Stefancin (0047184)
                                                  WHITMER & EHRMAN LLC
                                                  2344 Canal Road, Suite 401
                                                  Cleveland, Ohio 44113-2535
                                                  Telephone: (216) 771-5056
                                                  Telecopier: (216) 771-2450
                                                  Email: mkw@WEadvocate.net
                                                         jwe@WEadvocate.net
                                                         rms@WEadvocate.net

                                                  Counsel for Mark E. Dottore, Receiver




{00025200-1 }                                    14
